Title: Thomas Welsh to Abigail Adams, 27 October 1786
From: Welsh, Thomas
To: Adams, Abigail


     
      Dear Madam
      Boston Octobr 27th 1786
     
     Your esteemed Favor of July 22d did not come to hand untill Capt Callahan had arrived 12 Days, for which and its Contents accept our Thanks. I shall see Dr Tufts and attend to the Directions of the Note.
     I am sorry to reflect that the Conclusions drawn in my last to you were so erroneous they were founded upon an opinion of Virtue which I am now convinced is insuficiently possessed by the main Body of the People to govern their political Conduct. The Causes however of the Tumult have been laid in former Administrations.
     For several Years the Militia of this Commonwealth had been intirely neglected and with out Officers. The People of the back Counties Suffered to neglect the payment of their Taxes these consequently had accumulated, and the Aversion to discharge increased in Proportion. The County Traders had obtained large Credits of the sea port Merchants and they in their Turns had obtaind Credits in Europe; prior Debts accumulated during and previous to the Warr; and add to this the Bounties promised to the Soldiers being all demanded at the same Time was too much for the Virtue of these People to  and afforded a Compleat Oppertunity for a Number of bold and designing Men to inflame and mislead others less informed than themselves. The Requisitions of Congress I ought to have mentioned as it is one of the principle Bones of Contention. In short every thing that has the Appearance of Government is matter of Complaint with them.
     The present Governor has been exerting himself since his Appointment to get the Militia organized but the former Appointments were such as discouraged the Attempt in part and for the want of this it is generally thought the Insurgents were able to make any Way.
     The Continent feels its Infirmity for the Want of committing that Degree of Power to Congress which she wants to regulate the Concerns of the whole and I am fully convinced we shall be a Contemptable People untill it is granted but whether it will ever be I know not.
     The Genl Court are sitting and examining into the Causes of the Complaints of the People but I think They will have their Hands full and after they have done they will not be satisfied I am sure. They ought not to be gratified but I suppose as they cry for nothing like froward Children they will be visited with a Rod. Blessed with a Constitution faulty only as it is too good they must expect no other than a more rigorous Government in exchange for that which they now dont know the Value of. I hope you will not in fu­ture be mislead by my Accounts from this Quarter. I am Sensible the Politics of the Country have got beyond my Reach. It is more easy for me to inform you of the little Events which occur in the domistic Circle. Mr Sullivan of Boston you have undoubtdly heard lost his Wife last Winter. He is now about to be married to Mrs Simpson of Portsmouth who made herself famous when the Wife of Mr Barrell of that Place in sueing for a Divorce which she obtained appearing herself in open Court for that Purpose. She has 4 Children and Mr Sullivan seven a patriarchal number. Courage on both Sides, but She has a Fortune and it is said is accomplished. Mrs Hayleys marriage is an old affair and Mr Jeffries keeps the Keys now of Course being head of the Family. Mr Thos Russell is like soon to have his Family increased, but as I think I must have exhausted your Patience I will now tire it no longer but do myself the Honor to subscribe with Sentiments of great Respect to Mr Adams and yourself your most Humle Ser
     
      Thomas Welsh
     
    